Citation Nr: 0308395	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  99-17 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran had active service from September 1967 to January 
1974.  He served in the Republic of Vietnam and was awarded 
the Bronze Star Medal. 

In May 1998, the RO received the veteran's claim for service 
connection for PTSD.  In a November 1998 rating decision, the 
RO granted the claim and awarded a 30 percent rating, 
effective May 18, 1998.  The veteran disagreed with the 
rating assigned and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in July 1999.  

In July 2000 and in October 2001, the veteran was 
hospitalized for PTSD, and on each occasion was awarded a 
temporary rating of 100 percent, under the provisions of 
38 C.F.R. § 4.29 (2002).  Upon the termination of each 100 
percent rating, the veteran's disability rating was returned 
to 30 percent.  

In October 2001, the Board remanded this issue for further 
evidentiary development.  In a January 2003 rating decision, 
the disability rating assigned the veteran's PTSD was 
increased to 50 percent, effective from October 1, 2000.  The 
veteran continued to express his disagreement with that 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].  



Issue not currently on appeal
  
In a March 2003 statement, the veteran's representative 
maintained that the veteran is entitled to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  In the April 2003 informal hearing 
presentation, the representative asked the Board to consider 
entitlement to TDIU in this appeal as a sub issue of the 
increased rating claim.  At page 5 of the document, the 
representative argued that the issues are inextricably 
intertwined within the meaning of Harris v. Derwinski, 1 vet. 
app. 180, 184 (1991).  

The Board notes that the claim for TDIU has not been 
adjudicated by the RO.  Further, the Board has concluded that 
adjudication of the TDIU claim as separate from the increased 
rating claim would not result in any prejudice to the veteran 
and would not require the reexamination of the merits of the 
increased rating claim within the meaning of Harris, 1 Vet. 
App. at 183.  

With respect to the representative's contention that the TDIU 
claim is in fact a 
sub issue or included issue of the increased rating claim and 
should be considered in this appeal, the Board concludes 
that, while this can be done under certain circumstances, it 
is not appropriate under the circumstances here presented.  
VA's General Counsel has provided guidance on this issue.  
According to VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim only if the TDIU claim is based solely 
upon the disability or disabilities which are the subject of 
the increased rating claim.  If the veteran asserts 
entitlement to a TDIU rating based in whole or in part on 
other service-connected disabilities which are not the 
subject of the appealed RO decision, the Board lacks 
jurisdiction over the TDIU claim except where appellate 
jurisdiction is assumed in order to grant a benefit, pursuant 
to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2002).

Consideration of TDIU in this case would necessarily involve 
consideration of the veteran's other service-connected 
disabilities (tinnitus, bilateral hearing loss and perforated 
right eardrum), which are not here on appeal.  Therefore, the 
Board concludes, based on the VA General Counsel Opinion 
referred to above, that it does not have jurisdiction over 
the issue of the veteran's claimed entitlement to TDIU.  That 
claim is accordingly referred back to the RO for 
adjudication.


FINDING OF FACT

Excluding periods of temporary total disability, the 
veteran's PTSD is manifested principally by anxiety, 
depression and irritability, and is productive of 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

2.  Excluding periods of temporary total disability which 
have previously been assigned, for the period from May 18, 
1998 forward, the criteria for a 50 percent rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002); Fenderson v. West, 12 
Vet. App. 119 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's October 2001 
remand, by the remand itself, by the November 1998 rating 
decision, by the April 1999 Statement of the Case (SOC), and 
by the June 2001 and January 2003 Supplemental Statements of 
the Case (SSOCs) of the pertinent law and regulations and the 
need to submit additional evidence on his claim.  

More significantly, an attachment to the June 2001 SSOC 
specifically referenced the VCAA and informed the veteran as 
to the kind of evidence he was required to provide and the 
kind of evidence VA would attempt to obtain on his behalf.  
The attachment explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records. 

Also, a letter sent to the veteran in February 2002 
identified specific evidence requested by the Board in its 
October 2001 remand and instructed the veteran that he was 
responsible to obtain and submit the evidence, and that the 
RO would assist him as needed.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's October 2001 remand 
the veteran submitted VA medical records in December 2001.  
He also underwent a VA examination in December 2002, the 
results of which are reported below.  The veteran and his 
representative identified VA outpatient treatment records on 
several occasions, and the RO obtained those records as well 
as the veteran's Social Security Administration (SSA) 
records.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he did not request a BVA hearing or a 
hearing before the RO.  The veteran's representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

Specific schedular criteria 

Under Diagnostic Code 9411 [PTSD], the following levels of 
disability are included.

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

The United States Court of Appeals for Veterans Claims (the 
Court) in Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
issued important guidance in the application of the current 
psychiatric rating criteria.  The Court stated that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating, and that 
VA's analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme.  
They also found it appropriate for a rating specialist to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
The Board has considered the veteran's claim in light of this 
guidance.

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores of 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).  He essentially contends that his PTSD is more 
severe than is contemplated by the currently assigned 50 
percent rating.



Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with atypical bipolar disorder, as well as 
alcohol and substance abuse.  These disorders are not service 
connected.
A personality disorder is deemed to be a congenital or 
developmental abnormality and is not considered to be a 
disability for the purposes of service connection. 
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2002); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.  In addition, no compensation shall be paid if a 
disability is the result of a veteran's own willful 
misconduct, including the abuse of alcohol and drugs.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2002); 
see also VAOPGPREC 2-97 (January 16, 1997), Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).

However, the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).   

The record is replete with evidence of alcohol and drug 
abuse.  During a September 1998 VA examination, the veteran 
denied using marijuana on a regular basis; however, the 
examiner noted that a recent urine screen was positive for 
marijuana.  In a February 2002 treatment note, the veteran 
stated that he drinking a six-pack plus a 40 oz malt liquor a 
day at the time of the examination.  However, in addressing 
the proper evaluation of the veteran's psychiatric disorder, 
unless specific symptomatology can be medically attributed to 
alcohol or drug use, the Board will consider all of the 
veteran's psychiatric symptoms as if they are a part of the 
veteran's service-connected PTSD.  



Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2002).  
Diagnostic Code 9411 pertains specifically to PTSD.  In any 
event, all mental disorders are rated under the same criteria 
in the rating schedule.  Therefore, rating the veteran under 
another diagnostic code would not produce a different result.  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 9411.

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
70 percent or higher rating during any part of the appeal 
period that is not already subject to a temporary total 
rating.  

In general, the medical evidence of record indicated that the 
veteran's PTSD symptomatology includes anxiety and 
depression, nightmares and flashbacks, intrusive thoughts, 
avoidant behavior and hypervigilance.  

With reference to the specific criteria for a 70 percent 
evaluation, discussed above, the Board notes that the 
evidence is not generally consistent with such symptoms as 
obsessional rituals which interfere with routine activities.  
In a December 2002 VA examination report, the veteran denied 
any obsessive or ritualistic behaviors.  

The evidence is similarly not generally consistent with 
spatial disorientation.  In the December 2002 VA examination 
report, the veteran was described as oriented to person place 
and time.  In a December 2001 hospitalization report, the 
veteran was described as alert and oriented.  In September 
2000, the examiner found that the veteran was alert and 
oriented with good contact with his environment and the 
examiner found that there was no evidence of delusions or 
hallucinations.  In an October 2001 evaluation, the examiner 
noted no auditory or visual hallucinations, no delusions,  
depersonalizations or derealizations.

The evidence is not generally consistent with neglect of 
personal appearance and hygiene.  In an October 2001 
evaluation, the veteran was noted to have good hygiene, 
except for dirty hands and nails; he was well dressed.  The 
veteran was described as casually groomed by the December 
2002 VA examiner.

The evidence is not generally consistent with the criteria 
for 70 percent referring to speech intermittently illogical, 
obscure, or irrelevant.  In the December 2002 examination 
report, the veteran's speech was described as relevant, 
logical and goal directed.  In the September 2000 
hospitalization report, the examiner found that the veteran's 
speech was regular in rate and rhythm, coherent and goal 
directed.  Judgment and insight were fair.  In the October 
2001 evaluation, the examiner noted a normal rate of speech, 
but a lowered tone, volume and prosody.  In a September 1998 
state disability assessment, the veteran's speech was noted 
as spontaneous, clear, coherent and relevant.  He was found 
to present his ideas in a logical and well-organized manner.  

The evidence is also not generally consistent with near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  

With respect to panic, in December 2002, the veteran denied 
panic attacks per se, but described recurrent feelings of 
anxiety.  The veteran does appear to suffer from symptoms 
akin to panic, primarily during nightmares or flashbacks.  
The December 2002 findings are similar to other evidence, 
including the September 1998 VA examination report, showing 
frequent night sweats and persistent anxiety.  The veteran 
stated that he sometimes wakes up screaming and may hit his 
wife in his sleep.   Similarly, a December 2001 therapy note 
describes severe nightmares and flashbacks which make it 
impossible for the veteran to sleep normally.  In a September 
1998 disability examination, the veteran reported waking up 
sweating, yelling and screaming.   The veteran also described 
getting anxious and shaky and experiencing fear when 
recounting his stressor events.  

Thus, although there is no question that something akin to 
panic exists at times, these have not been described as near 
continuous or affecting the veteran's ability to function 
independently, appropriately and effectively.
 
With respect to depression, in the December 2002 examination 
report, the veteran described recurrent depression.  In an 
April 1999 treatment report, the veteran rated his depression 
at 8 out of 10.  However, in a September 1998 state 
disability assessment, the examiner found that the veteran 
was not moderately depressed. 

While the evidence as to panic and depression leaves little 
doubt that these symptoms exist and have a definite impact on 
the veteran's life, especially on his sleep patterns and 
sleep quality, the Board cannot identify objective evidence 
of such impairment from anxiety and depression as would meet 
the standard described above, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  

The evidence pertinent to the veteran's PTSD is not generally 
consistent with difficulty in adapting to stressful 
circumstances (including work or a worklike setting).  The 
September 1998 VA examiner noted that the veteran had last 
been gainfully employed in February 1998.  He was terminated 
for testing positive for cannabis.  The examiner described 
the veteran's industrial adaptability as "guarded".  In the 
December 2002 VA examination, the veteran was described as 
being unemployed since 1998.  He had been terminated from a 
job he held for 11 years.  However, the termination was said 
to have resulted from a dispute as to the veteran's weight.  
The veteran was found by the examiner to be unable to work, 
but the examiner stated that this was primarily due to a back 
injury.  

Based on the evidence of record, the Board finds that while 
the veteran's ability to adapt to a work environment may be 
impaired due to symptoms of his PTSD such as anxiety and 
depression, the evidence does not reflect that the veteran's 
PTSD alone has produced such industrial impairment as 
reflects a 70 percent rating.  Indeed, it does not appear 
that the veteran's PTSD is the principal contributor to his 
current unemployment and occupational impairment.  As 
described above, the veteran's unemployment has been 
attributed to multiple problems, including non service-
connected back, weight and substance abuse problems.  Notably 
absent from the medical evidence is significant attribution 
of the veteran's employment difficulties to his PTSD.  

The evidence is also not generally consistent with inability 
to establish and maintain effective relationships.  In the 
December 2002 VA examination, the examiner noted that the 
veteran had been married since 1979 and was still living with 
his wife.
In a September 1998 state disability assessment, the veteran 
stated that he gets along well with his wife and parents, and 
sees his father quite frequently.  On the other hand. He 
evidently has few friends and commented on the difficulties 
that he has maintaining relationships.  In the September 1998 
VA examination report, he stated that he has friends, but 
doesn't do that much with them.  While the evidence does 
appear to support the veteran's contention that he has 
difficulties maintaining relationships, the Board notes that 
this is consistent with the criteria for the 50 percent 
level, "difficulty in establishing effective work and social 
relationships".  The evidence clearly does not reflect an 
"inability to establish and maintain effective 
relationships", which is required to be approximated for a 
70 percent rating.  Evidence of the veteran's ability in this 
area is clearly demonstrated by the marital and family 
relationships noted.    

While the veteran has reported suicidal ideation, this does 
not appear to be a significant or persistent contributor to 
his disability.  In June 1998, the veteran stated that he 
thought about suicide at times, but was not dangerous to 
himself or others at that time.  During a September 1998 VA 
examination, the veteran denied suicidal and homicidal 
ideation or past attempts.  The examiner found suicidal risk 
to be nonexistent.  In a September 1998 state disability 
examination, the veteran reported sporadic suicidal thoughts, 
but no history of attempts.  A July 2000 examination 
disclosed suicidal ideation, but no active plans. During the 
July 2000 and October 2001 hospitalizations, the veteran was 
described as not suicidal or homicidal.  In a December 2000 
treatment note, no active suicidal or homicidal ideations 
were found.  In a January 2002 treatment note, the veteran 
stated that he was not suicidal or homicidal but was worried 
about having such thoughts. 

Clearly, while suicidal ideation has been present at times, 
it does not appear that the veteran has ever attempted 
suicide.  He has been described by a number of health care 
providers and not being a suicide threat.  

Perhaps the strongest evidence in favor of a higher rating 
comes from the veteran's difficulties with irritability and 
anger.  However, the Board finds that, with respect to the 
period on appeal, the evidence is not generally consistent 
with impaired impulse control (such as unprovoked 
irritability with periods of violence).  During the October 
2001 evaluation, the veteran described an incident where he 
claimed to have hit his neighbor with a baseball bat after 
being robbed.  The details of this incident and the date were 
not provided.  The veteran further stated that he has been in 
jail for assault and battery more times than he can remember, 
but evidently not since 1997.  More recently, the evidence is 
generally not reflective of such violence.  In June 1998, the 
veteran stated that he was irritable but not violent.  In a 
February 2002 treatment note, the veteran stated that 
irritability was a problem, and that he could become 
destructive by throwing things or punching a hole in the 
wall.  He stated that his most recent outburst was 4 or 5 
months prior to the examination. In December 2002, the 
veteran was described as showing occasionally strong feelings 
of anger and resentment  He stated that he was not dangerous 
to himself or others at that time.  

Overall, the Board finds that, while there is some evidence 
of the criteria enumerated for a 70 percent level, overall 
the evidence presented does not approximate the level of 
impairment reflective of the 70 percent level.  The strongest 
evidence in favor of the veteran's claim appears to relate to 
his difficulties with irritability and anxiety.  According to 
the medical evidence, these appear to contribute to his 
social withdrawal and occupational impairment.  However, 
these symptoms, and indeed the entire picture of disability 
due to PTSD, do not rise to the level of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
contemplated for a 70 percent evaluation.  As discussed 
above, the veteran's work-related problems have been ascribed 
to problems other than PTSD.  Although his social 
relationships are unquestionable affected by PTSD 
symptomatology including isolative behavior and irritability, 
it appears that he maintains the ability to establish and 
maintain effective relationships, such as with his family and 
to a lesser extent with friends.

The medical findings described in detail above are generally 
consistent with the GAF scores recorded when the veteran was 
not hospitalized.  In December 2002, the veteran's GAF score 
was 50; the examiner stated that this was based on mild to 
moderate symptoms of depression, moderate difficulty in 
social functioning, and inability to work.  However, this 
inability to work was attributed primarily to his back 
injury.  When asked to discuss the prior GAF score of 26, 
when the veteran was hospitalized, the examiner stated that 
none of the characteristics associated with such a low rating 
were identified on examination.  Indeed, during the December 
2001 hospitalized, when the GAF score of 26 was assigned, the 
findings showed that the veteran was alert, oriented and 
cooperative, his mood was appropriate, he was not psychotic, 
not suicidal or homicidal.  At discharge, he was stable with 
no significant depression.    

In a September 2000 hospitalization report, the veteran was 
assigned a GAF score of 29.  However, the examiner found that 
the veteran was not suicidal or homicidal; he was alert and 
oriented with good contact with his environment.  His 
judgment and insight were fair; his memory was grossly 
intact, with no evidence of delusions or hallucinations.  His 
speech was regular in rate and rhythm, coherent and goal 
directed.  

In any event, although the evidence reported in the September 
2000 and December 2001 hospitalization summaries does not 
necessarily appear to support or reflect the low GAF scores 
assigned at those times, those scores were both assigned 
during periods of hospitalization for which the veteran was 
awarded temporary total ratings by the RO.  The Board is 
primarily focused here on the periods for which less than a 
total rating is assigned.  

GAF scores when the veteran was not hospitalized reflect 
moderate PTSD symptomatology, as indicated by the December 
2002 VA examiner.  In addition to the GAF score of 50 
assigned in December 2002, the Board notes that, in September 
1998 and in October 2001, the veteran was given a GAF score 
of 51, and in February 2002 and January 2002, the veteran's 
GAF was 55.  In a September 1998 examination conducted in 
relation to the State of Michigan's disability determination, 
the veteran was assigned a GAF score of 60.   These scores 
are quite consistent and as noted by the December 2002 VA 
examiner generally reflect a moderate degree of social and 
industrial impairment.  Considering these scores along with 
the specific symptomatology reported by the veteran and 
reflected in the record, the Board finds that the evidence is 
not consistent with a 70 percent rating, but approximates 
occupational and social impairment with reduced reliability 
and productivity consistent with a 50 percent rating.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
identified no symptomatology or other aspect of the veteran's 
service-connected PTSD which would enable it to conclude that 
the criteria for a 70 percent rating were approximated, and 
the veteran and his representative have pointed to no such 
pathology.  
The Board has also considered whether a higher 100 percent 
rating is appropriate; however, for many of the reasons 
already discussed, the evidence does not support a conclusion 
that the veteran has symptoms of total occupational and 
social impairment due to his PTSD, which would warrant the 
assignment of a 100 percent disability rating for the entire 
period on appeal, or for any period outside those for which a 
temporary total rating has already been awarded.  

With reference to the criteria for the 100 percent level 
listed above, as well as to the discussion of the veteran's 
symptomatology with respect to the 70 percent level, the 
evidence does not show such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 

In denying a 100 percent rating, the Board places great 
weight on the evaluations of the trained psychiatrists who 
have interviewed the veteran.  The GAF scores assigned have 
ranged from 50 to 60, which as discussed above are generally 
consistent with moderate impairment.  These GAF scores appear 
to be based on the veteran's reported symptomatology.  The 
lower GAF scores assigned during periods of hospitalization 
have been properly rated as reflective of total disability 
during those periods, but are not reflective of the veteran's 
overall level of impairment.

In essence, the objective evidence does not disclose the 
impairment of thought processes required for the assignment 
of a 100 percent rating, and although the veteran does 
contend that a 100 percent rating is warranted, he himself 
does not appear to contend that his thought processes are 
impaired to the extreme described for such a rating.  In any 
event, he has not pointed to objective evidence of this.

The Board acknowledges that the veteran is in receipt of a 
Social Security disability award.  However, this is not in 
itself determinative on the issue before the Board.  If the 
appellant has not met the requirements of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 for a higher rating, he cannot short-
circuit the entire VA regulatory scheme by relying on an 
unrelated determination made by another agency under a 
different statute, which took into account different 
disabilities.  Because service connection is a prerequisite 
for disability ratings under Title 38 but not for disability 
benefits under the Social Security Act, the disability 
"claim" in the two administrative proceedings is entirely 
different.  Although SSA determinations regarding 
unemployability and disability may be relevant in VA 
disability determinations, they are not binding on the VA.  
Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) 
(unpublished decision).  For reasons expressed in detail 
above, the Board has concluded that the veteran's service-
connected PTSD disability is not productive of total 
occupational and social impairment as that is contemplated in 
38 C.F.R. § 4.130 (2002).  

In short, for the reasons stated, the Board finds that a 
preponderance of the evidence is against a showing that the 
veteran's PTSD warrants an increased rating.  The Board finds 
that the current 50 percent rating most closely approximates 
the level of symptomatology reported.  The veteran's claim of 
entitlement to an increased rating for PTSD is accordingly 
denied.

Fenderson considerations 

As noted in the Introduction, this appear arose from the 
assignment of a 
30 percent disability rating, effective May 18, 1998, when 
service connection for PTSD was initially granted in November 
1998.

In Fenderson, supra, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
for a disability was not limited to that reflecting the then-
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

Also as noted in the Introduction, an increased disability 
rating for PTSD was later granted, effective October 1, 2000.  
The Board additionally notes that there are two periods of 
hospitalization for PTSD for which temporary total ratings of 
100 percent have been granted under 38 C.F.R. § 4.29: from 
July 31, 2000 to September 30, 2000 and from October 15, 2001 
to December 31, 2001.
 
In this case, the medical evidence of record appears to 
support the proposition that, with the exception of the two 
periods of hospital treatment referred to above, the 
veteran's service-connected PTSD has not changed appreciably 
during the appeal period.  As noted above, with the exception 
of the two periods of hospitalization, the veteran's GAF 
scores have remained quite stable in the 50-60 range.  While 
there appears to have been none of the symptoms which would 
allow for the assignment of a 70 percent or higher disability 
rating at any time during the period of time here under 
consideration, the Board finds that, with the exception of 
the periods of temporary total evaluation under 38 C.F.R. 
§ 4.29, a 50 percent rating is warranted for the entire 
period from May 18, 1998.  To that extent only, the appeal is 
allowed.  

Extraschedular rating

In the Statement of the Case dated April 1999, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service connected PTSD.  Since this matter 
has been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See VAOPGCPREC 
6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  

With respect to employment, as described above, the veteran's 
losing jobs has been ascribed to reasons other than PTSD, 
including a back problem and evidently a weight problem and 
failing a marijuana screen. The back disorder, was found to 
be the primary contributor to the veteran's employment 
difficulties by the December 2002 VA examiner.  The Board has 
no reason to doubt that the veteran's PTSD also contributes 
to his occupational impairment.  However, occupational 
impairment is a foundation of disability ratings.  See 
38 C.F.R. § § 3.321(a), 4.1; see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  Moreover, as discussed above, occupational 
impairment is specifically contemplated in the 50 percent 
rating currently assigned under 38 C.F.R. § 4.130.

With respect to frequent hospitalizations, the veteran has 
been hospitalized only twice for PTSD.  Moreover, as noted 
above, the veteran was awarded total disability ratings 
during those periods.  

There is no evidence of an extraordinary clinical picture.  
The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected PTSD does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating higher 
than 50 percent for his service-connected PTSD for any part 
of the appeal period not already subject to a temporary total 
rating.  However, the evidence does support the assignment of 
a 50 percent disability rating for the entire period from May 
18, 1998,  excluding those periods of hospitalization subject 
to temporary total ratings under 38 C.F.R. § 4.29.  To that 
extent only, the benefit sought on appeal is granted.


ORDER

The claim of entitlement to a disability rating in excess of 
50 percent for PTSD is denied.  

A 50 percent disability rating for PTSD is assigned from May 
18, 1998, with the exception of two periods of 
hospitalization for which temporary total disability ratings 
have previously been assigned, and subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

